DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed 25 March 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mantovani (U.S. Patent 3,947,982).
	Mantovani discloses a block (2) having ends and upper, bottom and side surfaces (Figures 2 and 3, for example).  There is a channel (15) which is open at the bottom and back end (Figures 1 and 3, for example).  There is a downwardly extending lock bore (4) and a peripheral edge (20) located between the upper and bottom surfaces (Figure 3, for example).  The peripheral surface forms a continuous welding interface (at 8).  
	The sides and front end slope in accordance with claim 2 (Figure 1, for example).
	Looking to Figure 3, for example, the peripheral edge is located as recited in claim 3.
	Regarding claims 4 and 5, the peripheral edge (20) includes linear segments and curved segments such that it forms a U-shape (Figure 2, for example).
	Regarding claim 6, there is a welding lip (Figure 3, for example).
	Regarding claim 9, there is a lock (5) positioned within the bore (4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mantovani, as applied above.
	Mantovani does not teach a roof slot.  The examiner takes Official notice that wear members having a rib on the upper surface are known.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have included a rail slot in order to obtain a secure fit with a wear member having an upper rib arranged on the top thereof. 
	Regarding claim 12, the examiner takes Official notice that locks rotatable between engagement and disengagement states are well known.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured the lock in any shape best suited to proper securement of a wear member.
	
Allowable Subject Matter
Claims 7, 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references teach wear member mounting assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671